Matter of Cellino v Cellino & Barnes, P.C. (2019 NY Slip Op 06366)





Matter of Cellino v Cellino & Barnes, P.C.


2019 NY Slip Op 06366


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


1419 CA 18-00670

[*1]IN THE MATTER OF ROSS M. CELLINO, JR., PETITIONER-RESPONDENT,
vCELLINO & BARNES, P.C., AND STEPHEN E. BARNES, RESPONDENTS-APPELLANTS. (APPEAL NO. 2.) 


DUKE HOLZMAN PHOTIADIS & GRESENS LLP, BUFFALO (GREGORY P. PHOTIADIS OF COUNSEL), AND LIPSITZ GREEN SCIME CAMBRIA LLP, FOR RESPONDENTS-APPELLANTS.
CONNORS LLP, BUFFALO (TERRENCE M. CONNORS OF COUNSEL), AND HODGSON RUSS LLP, FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered April 2, 2018. The order, insofar as appealed from, denied in part the motion of respondents to dismiss the amended petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Cellino v Cellino & Barnes, P.C. ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court